            Case 2:15-cr-00104-DN Document 113 Filed 05/08/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                         ORDER DENYING WITHOUT
                          Plaintiff,                     PREJUDICE MOTION FOR
                                                         COMPASSIONATE RELEASE
    v.

    CURTIS LYNN DEYOUNG,                                 Case No. 2:15-cr-00104-DN

                          Defendant.                     District Judge David Nuffer


          Defendant Curtis Lynn DeYoung filed a pro se request for compassionate release

modifying his sentence to time served or ordering him to home confinement. 1 Because Mr.

DeYoung’s Motion fails to demonstrate that he attempted to exhaust or exhausted his

administrative remedies, jurisdiction over his Motion is lacking. Therefore, Mr. DeYoung’s

Motion 2 is DENIED without prejudice.

                                              DISCUSSION

          “The First Step Act . . . modified 18 U.S.C. § 3582(c) to allow a defendant federal

prisoner to file [a] motion [for compassionate release or a sentence modification] with the court

him or herself.” 3 However, before filing such a motion, a defendant must have “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the




1
 Emergency Request for a Compassionate Release, Modification of Sentence in Time Served or Order for Home
Confinement (“Motion”), docket no. 111, filed May 5, 2020.
2
    Id.
3
  United States v. Williams, No. 2:17-cr-00417-DAK, 2020 WL 806026, *1 (D. Utah Feb. 18, 2020) (citing 18
U.S.C. § 3582(c)(1)(A); United States v. Willis, 382 F.Supp.3d 1185, 1187 (D. N.M. 2019)).
              Case 2:15-cr-00104-DN Document 113 Filed 05/08/20 Page 2 of 3



defendant’s facility, whichever is earlier.” 4 If one of these requirements is satisfied, “a court may

reduce a defendant’s sentence if it finds that ‘extraordinary and compelling reasons warrant such

a reduction,’ and that such reasons ‘could not reasonably have been foreseen by the court at the

time of sentencing.’” 5 But if these jurisdictional requirements are not satisfied, the merits of a

defendant’s motion cannot be reached.

           Mr. DeYoung’s Motion contains no assertions or evidence demonstrating that he

attempted to exhaust or exhausted his administrative remedies prior to filing his Motion. Mr.

DeYoung cites to a case from the Southern District of Texas for the proposition that a

compassionate release motion may be granted without the defendant first attempting to exhaust

or exhausting administrative remedies. 6 That case is not persuasive. Beyond being outside the

Tenth Circuit and the District of Utah, the court’s order granting the compassionate release

motion contains no jurisdictional analysis. 7 The nature of the emergency alleged in that case is

also distinguishable based on the defendant’s age (over 65 years); medical conditions (high

blood pressure and high cholesterol); and the circumstances of the COVID-19 outbreak at the

Federal Correction Complex in Oakdale, Louisiana (where guards, staff, and inmates have

reportedly tested positive for COVID-19 infection, and inmates have died from complications

arising from the virus). 8

           Mr. DeYoung must demonstrate that he has satisfied the statutory prerequisites to filing a

motion for compassionate release before the merits of his requested relief may be considered.


4
    18 U.S.C. § 3582(c)(1)(A).
5
    Williams, 2020 WL 806026, *1 (quoting 18 U.S.C. § 3582(c)(1)(A)(i); 28 C.F.R. § 571.60).
6
    Motion at 3 (citing United States v. Brannon, 4:15-cr-00080 (S.D. TX)).
7
    Order, ECF no. 286 in United States v. Brannon, 4:15-cr-00080 (S.D. TX), filed Apr. 2, 2020.
8
 Emergency Motion for a Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF no. 285 in United
States v. Brannon, 4:15-cr-00080 (S.D. TX), filed Apr. 2, 2020.



                                                                                                                2
              Case 2:15-cr-00104-DN Document 113 Filed 05/08/20 Page 3 of 3



Because his Motion fails to demonstrate that he attempted or exhausted his administrative

remedies, jurisdiction over his Motion is lacking.

                                            ORDER

           IT IS HEREBY ORDERED that Defendant’s Motion 9 is DENIED without prejudice.

           Signed May 8, 2020.

                                             BY THE COURT


                                             ________________________________________
                                             David Nuffer
                                             United States District Judge




9
    Docket no. 111, filed May 5, 2020.



                                                                                            3
